Matter of Jayden T. (Lesleen T.) (2019 NY Slip Op 01718)





Matter of Jayden T. (Lesleen T.)


2019 NY Slip Op 01718


Decided on March 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2019

Gische, J.P., Webber, Kern, Singh, JJ.


8671

[*1]In re Jayden T., and Another, Children Under Eighteen Years of Age, etc., Abbigale T. (Deceased), Respondent, Administration for Children's Services, Petitioner-Respondent. Lesleen T., Nonparty Appellant.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Eric Lee of counsel), for respondent.
Karen Freedman, Lawyers For Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the children.

Appeal from order, Family Court, New York County (Tamara Schwarzman, Referee), entered on or about November 15, 2017, which suspended visitation between appellant grandmother and the subject children, unanimously dismissed, without costs, as moot.
The grandmother's appeal from the order suspending her visitation with the children has been rendered moot by the adoption of the children by their foster parent (see Matter of Nitthanean R. [Joy R.], 165 AD3d 502 [1st Dept 2018]; Matter of Aliyah B. v Taliby K., 149 AD3d 667 [1st Dept 2017], lv denied 29 NY3d 917 [2017]; Matter of Alexis C. [Jacqueline A.], 99 AD3d 542 [1st Dept 2012], lv denied 20 NY3d 856 [2013]).
We would dismiss the appeal in any event, because the challenged order was entered on default (see Matter of Pedro A. v Susan M., 95 AD3d 458 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2019
CLERK